DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakraborty (U.S. 2020/0262305) with an effective filing date of 02/20/2019.

Regarding claim 1, Chakraborty teaches a system for charging a localized use vehicle (shown in figure 1 wherein vehicle charging is taught).
Chakraborty teaches comprising: a mobile device including a display configured to display the locations of one or more localized use vehicle and one or more decentralized charging vehicles (paragraph [0099] teaches a mobile device interpreted as a computing device item 100 which displays the locations of one or more localized use vehicles and one or more decentralized charging vehicle. Paragraph [0099] teaches information related to the vehicle network 102 can be communicated to the computing device 100 can comprise mobile entity locations).
Chakraborty teaches one or more decentralized charging vehicles configured to communicate charging availability to the mobile device and permit access to (paragraph [0078] teaches wherein the mobile device, interpreted as a computing device, such as a server or a cloud computing environment, can be configured to maintain the charge distribution map based upon available sources of charging, entities may need charging, and other relevant aspects and information related to the preparation and enactment of a charge transaction schedule. Paragraph [0082] teaches wherein a notification of a charge request is communicated to vehicles to provide or receive a charge). 
Chakraborty teaches means, located on the mobile device, for evaluating the charge state of a localized use vehicle, displaying a decentralized charging vehicle that has charging availability (information related to the vehicle network 102 can be communicated to the computing device 100 can comprise current charge level).
Chakraborty teaches providing access to a charging interface of the decentralized charging vehicle so that the localized use vehicle is coupled to the charging interface (shown in figure 1 wherein a decentralized charging vehicle is interpreted as a Mobile Charging Station (MOCS) defined in paragraph [0096] as a providing a replenishing charge to a localized use vehicle interpreted as a vehicle or scooter item 4 and 5. Paragraph [0072] teaches wherein a vehicle may be a battery operated vehicle such as a local use vehicle). 

Regarding claim 2, Chakraborty teaches the system of claim 1, wherein the means comprises an application on the mobile device (paragraph [0088] teaches wherein the application may be on a computing device such as a mobile device)

Regarding claim 3, Chakraborty teaches the system of claim 2, wherein the application is configured to activate a localized use vehicle session, track the geographical location of the localized use vehicle used in the activated session, and unlock the trunk or a charging cap to provide access to the charging interface (paragraph [0098] teaches wherein a charging session locates the vehicle and releasably engages a charging cable with a vehicle). 

Regarding claim 4, Chakraborty teaches the system of claim 1, wherein the one or more decentralized charging vehicles comprises a fleet of shared vehicles (paragraph [0129] teaches wherein charging vehicles comprises a fleet of shared vehicles). 

Regarding claim 5, Chakraborty teaches the system of claim 4, wherein the one or more decentralized charging vehicles further comprises privately owned vehicles (paragraph [0072] teaches wherein a variety of vehicles may be charged such as a privately owned vehicle). 

Regarding claim 6, Chakraborty teaches the system of claim 4, wherein the system further comprises an application for activating a vehicle session, and the application is further configured to notify a user whether a vehicle available for a vehicle session is charging a localized use vehicle at a time prior to activation of the vehicle session (paragraph [0126] teaches wherein a charge map notifies users of vehicle charge availability).

Regarding claim 7, Chakraborty teaches the system of claim 1, wherein the decentralized charging vehicle that has charging availability is configured to provide a visual or audible indicator in response to the mobile device being in proximity to the vehicle (paragraph [0151] teaches wherein the computing device provides a visual display and audible indication to show status such as the proximity of a vehicle). 

Regarding claim 8, Chakraborty teaches the system of claim 1, wherein the localized use vehicle comprises one of a scooter, a bicycle, a battery, or a fleet vehicle (Paragraph [0072] teaches wherein a vehicle may be a battery operated vehicle such as a scooter).

Regarding claim 9, Chakraborty teaches the system of claim 1, wherein the one or more decentralized charging vehicles comprises a charging interface accessible in the trunk of the vehicle and comprises a power cord coupled to a power supply of the vehicle, and the localized use vehicle is positioned in the vehicle trunk in a charge position (paragraph [0098] teaches wherein the vehicles may connect at the rear to provide charge)

Regarding claim 10, Chakraborty teaches the system of claim 1, wherein the one or more decentralized charging vehicles comprises a charging interface accessible on the exterior of the vehicle and comprises a power cord coupled to a high voltage battery of the vehicle, and the localized use vehicle is positioned exterior to the vehicle in a charge position (paragraph [0098] teaches wherein charging between vehicles may be done externally).

Regarding claim 11, Chakraborty teaches a device for decentralized charging of localized use vehicle (shown in figure 1 wherein vehicle charging is taught)
Chakraborty teaches comprising: a mobile device with an application, the application configured to: evaluate the charge state of a localized use vehicle in an active session, display a decentralized charging vehicle that has charging availability (paragraph [0099] teaches a mobile device interpreted as a computing device item 100 which displays the locations of one or more localized use vehicles and one or more decentralized charging vehicle. Paragraph [0099] teaches information related to the vehicle network 102 can be communicated to the computing device 100 can comprise mobile entity locations).
Chakraborty teaches provide access to a charging interface of the decentralized charging vehicle to couple the localized use vehicle to the charging interface (shown in figure 1 wherein a decentralized charging vehicle is interpreted as a Mobile Charging Station (MOCS) defined in paragraph [0096] as a providing a replenishing charge to a localized use vehicle interpreted as a vehicle or scooter item 4 and 5. Paragraph [0072] teaches wherein a vehicle may be a battery operated vehicle such as a local use vehicle).

Regarding claim 12, Chakraborty teaches the device of claim 11, wherein the application is further configured to activate a localized use vehicle session, track the geographical location of the localized use vehicle used in the activated session, and unlock the trunk or the charging cap to provide access to the charging interface (paragraph [0098] teaches wherein a charging session locates the vehicle and releasably engages a charging cable with a vehicle). 

Regarding claim 13, Chakraborty teaches the device of claim 12, wherein the application provides a one-time access prompt to unlock the trunk or the charging cap (paragraph [0083] teaches wherein a one-time access prompt is interpreted as an authorization signal required to engage and provide or receive charge for the vehicle).

Regarding claim 14, Chakraborty teaches the device of claim 11, wherein the decentralized charging vehicle that has charging availability is displayed in response to all of: the charge state of the localized use vehicle being below a certain threshold, a user terminating the active session, and the decentralized charging vehicle being within a predefined distance of the localized use vehicle at the time of termination of the active session (information related to the vehicle network 102 can be communicated to the computing device 100 can comprise current charge level).


Regarding claim 15, Chakraborty teaches the device of claim 11, wherein the application further displays a map of localized use vehicles available to activate a new active session (paragraph [0080] teaches a charge distribution map which displays available vehicles).

Regarding claim 16, Chakraborty teaches the device of claim 15, where the display includes localized use vehicles coupled to charging interfaces of decentralized charging vehicles (Paragraph [0082] teaches wherein a notification of a charge request is communicated to vehicles to provide or receive a charge).

Regarding claim 17, Chakraborty teaches the device of claim 16, wherein the application permits selection of a localized use vehicle coupled to a charging interface of the plurality of localized use vehicles coupled to the plurality of charging interfaces (paragraph [0078] teaches wherein the mobile device, interpreted as a computing device, such as a server or a cloud computing environment, can be configured to maintain the charge distribution map based upon available sources of charging, entities may need charging, and other relevant aspects and information related to the preparation and enactment of a charge transaction schedule).


Regarding claim 18, Chakraborty teaches the device of claim 17, wherein, in response to the mobile device being in proximity to the selected localized use vehicle, the application provides a one-time access prompt to unlock the trunk of the vehicle to access the localized use vehicle (paragraph [0083] teaches wherein a one-time access prompt is interpreted as an authorization signal required to engage and provide or receive charge for the vehicle).

Regarding claim 19, Chakraborty teaches the device of claim 11, wherein the localized use vehicle comprises one of a scooter, a bicycle, a battery, or a fleet vehicle, and wherein the one or more decentralized charging vehicles comprises a fleet of shared vehicles (Paragraph [0072] teaches wherein a vehicle may be a battery operated vehicle such as a scooter).

Regarding claim 20, Chakraborty teaches a system for charging a localized use vehicle (shown in figure 1 wherein vehicle charging is taught).
Chakraborty teaches comprising: a mobile device including a display configured to display the locations of one or one or more decentralized charging vehicles (paragraph [0099] teaches a mobile device interpreted as a computing device item 100 which displays the locations of one or more localized use vehicles and one or more decentralized charging vehicle. Paragraph [0099] teaches information related to the vehicle network 102 can be communicated to the computing device 100 can comprise mobile entity locations).
Chakraborty teaches one or more decentralized charging vehicles configured to charge localized use vehicles (shown in figure 1 wherein a decentralized charging vehicle is interpreted as a Mobile Charging Station (MOCS) defined in paragraph [0096] as a providing a replenishing charge to a localized use vehicle interpreted as a vehicle or scooter item 4 and 5. Paragraph [0072] teaches wherein a vehicle may be a battery operated vehicle such as a local use vehicle). 
Chakraborty teaches an application stored on the mobile device configured to display whether the one or more decentralized charging vehicles has a localized use vehicle coupled to a charging infrastructure in the decentralized charging vehicle (paragraph [0078] teaches wherein the mobile device, interpreted as a computing device, such as a server or a cloud computing environment, can be configured to maintain the charge distribution map based upon available sources of charging, entities may need charging, and other relevant aspects and information related to the preparation and enactment of a charge transaction schedule). 
Chakraborty to permit access to the decentralized charging vehicle to operate the charging vehicle and charge the localized use vehicle (paragraph [0078] teaches wherein the mobile device, interpreted as a computing device, such as a server or a cloud computing environment, can be configured to maintain the charge distribution map based upon available sources of charging, entities may need charging, and other relevant aspects and information related to the preparation and enactment of a charge transaction schedule).

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the Chakraborty reference does not teach or suggest, “a device comprising a display configured to display location of one or more localized use vehicle and one or more decentralized charging vehicles.” Chakraborty teaches in paragraph [0151] wherein “the computing device 200 may include or be in communication with one or more input elements, such as a keyboard input, a mouse input, a touch screen/display input, motion input, movement input, audio input, pointing device input, joystick input, keypad input, and/or the like” Chakraborty teaches in paragraph [0083] wherein “the battery-powered vehicle's location, position, speed, velocity, vehicle type, battery type, battery charge level, desire or lack thereof for participating in the charge transaction, or any other such information as necessary. All or some of this information can also be relayed to the computing device via the charging vehicle, via another battery-powered vehicle, via a relay device such as a mobile phone, or tablet.”
Regarding claims 2 – 20, the claims dependent upon claim 1, please see arguments above.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859